Citation Nr: 0919058	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-30 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for sterility.

3.  Entitlement to service connection for cellulitis, left 
arm.

4.  Entitlement to service connection for residuals of 
enterocolitis.

5.  Entitlement to service connection for dermatitis, left 
hand.

6.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1942 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board notes that the Veteran was scheduled to present 
testimony before a Veterans Law Judge (VLJ) on April 28, 
2009.  However, the Veteran failed to report to the hearing.  
As the record does not contain further explanation as to why 
the Veteran failed to report to the hearing, or any 
additional requests for an appeals hearing, the Board deems 
the Veteran's request for an appeals hearing withdrawn.  See 
38 C.F.R. § 20.704 (2008).

Subsequent to the RO's certification of this case to the 
Board, the Veteran's representative submitted evidence to VA 
in the form of two articles containing photographs of radar 
equipment.  Such articles were not accompanied by a waiver of 
original RO jurisdiction.  The Board notes the Veteran's 
contentions that his claimed sterility or infertility 
problems were related to his in-service duty as a radar 
operator.  However, as is discussed below, the Board does not 
dispute either that the Veteran worked as a radar operator 
during his period of service, or that he was exposed to radar 
equipment.  Rather, the issue with respect to the Veteran's 
claimed sterility is the existence of any current disability 
that might be related to his service.  The newly submitted 
articles do not pertain to this issue.  Thus, the Board finds 
that the articles and photographs submitted by the Veteran's 
representative do not have a bearing on the sterility issue 
or any other issues on appeal.  Therefore, the Board finds 
such evidence not to be pertinent, and thus such evidence 
need not be referred to the RO for review.  See 38 C.F.R. 
§ 20.1304(c) (2008).

In an April 2009 written brief presentation, the Veteran's 
representative indicated that that the Veteran wished to 
claim disability benefits for posttraumatic stress disorder 
(PTSD).  The RO has not yet addressed the issue of 
entitlement to service connection for PTSD.  Therefore, the 
matter is referred to the RO for appropriate action.

The issues of entitlement to service connection for headaches 
and entitlement to service connection for a back condition 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current disability manifested 
by sterility or infertility.

2.  The Veteran does not have cellulitis of the left arm, or 
residuals of cellulitis of the left arm.

3.  The Veteran does not have any current residuals of in-
service enterocolitis.

4.  The Veteran does not have dermatitis or any other skin 
disability of the left hand that is etiologically related to 
his period of service.


CONCLUSIONS OF LAW

1.  Sterility was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d) (2008).

2.  Cellulitis of the left arm was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2008).

3.  Residuals of enterocolitis were not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2008).

4.  Dermatitis of the left hand was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for sterility, 
cellulitis of the left arm, residuals of enterocolitis, and 
dermatitis of the left hand.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in August 2004, December 2004, and March 2006.  
Although the Veteran was not provided complete notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice, the 
originating agency readjudicated the claims based upon all 
evidence of record before the case was returned to the Board.  
There is no indication in the record or reason to believe 
that any ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records, and a letter from the Veteran's private physician.  
Moreover, the Veteran has been afforded appropriate VA 
examinations in response to his claims for cellulitis of the 
left arm, residuals of enterocolitis, and dermatitis of the 
left hand.  

The Board notes that the record contains no VA etiology 
examination regarding the Veteran's claim of sterility.  
However, as the Board explains below, the record does not 
contain competent lay or medical evidence of a current 
diagnosed disability involving sterility or infertility.  
Thus, remand for a VA examination regarding this issue is not 
required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
any claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation, and, to that end, every reasonable doubt shall 
be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  However, these provisions deal with 
the question of whether a particular disease or injury 
occurred in service; that is, what happened then, and not the 
question of either current disability or nexus to service, 
for both of which competent medical evidence is generally 
required.  In other words, these provisions do not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).

Combat service requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Sterility

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for sterility, as the record does not reflect a 
current disability manifested by sterility or infertility.

The Veteran contends that he has had fertility problems due 
to his service as a radar operator.  He contends that 
although he has had two children, medical intervention was 
required to have children.

Service treatment records reflect no diagnoses of or 
treatment for fertility problems, but they contain an undated 
treatment note which indicates that the Veteran was fearful 
of sterility due to his exposure to radar.  An August 1944 
service treatment note indicates that the Veteran reported 
that he and his wife were anxious to control contraception 
until he had finished his period of service.

The Board acknowledges the Veteran's contentions that he had 
fertility problems after his period of service due to his 
duty as a radar operator, and that, while the Veteran did 
have two children, medical intervention was required.  
However, infertility or sterility is a determination that is 
medical in nature, and not a disability that is able be 
diagnosed by lay observation.  Thus, the Veteran is not 
competent to determine whether he has a current disability 
involving sterility or infertility; such a determination 
requires competent medical evidence.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

The only indication of fertility problems in the VA and 
private post-service medical treatment records, dated from 
May 2000 to December 2008, is a May 2000 VA note, which 
indicates that the Veteran reported a history of infertility 
and receiving fertility treatments while on active duty.  The 
record also contains a letter from the Veteran's private 
physician, Dr. V., dated in December 1999, in which Dr. V. 
stated that the Veteran "was involved in radar work" during 
his period of service and "sustained an injury to the 
testicles making him infertile."

However, both of the above notations of the Veteran's 
infertility appear to be a recitation of the Veteran's own 
reported history and opinion, unenhanced by any medical 
findings or other competent medical evidence.  Neither the 
May 2000 VA treatment note nor the December 1999 letter of 
Dr. V. contain any objective medical finding of fertility 
problems, or any objective medical opinion based on the 
service medical record or any other medical records.  Mere 
recitation of the Veteran's self-reported lay history does 
not constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406 (1996).

Moreover, even assuming that the statement regarding the 
existence of infertility problems contained in either the May 
2000 VA treatment note or the December 1999 letter of Dr. V. 
could be considered a medical opinion, each statement would 
be based on an inaccurate factual premise, as service 
treatment records indicate neither in-service treatment for 
infertility, nor any "injury to the testicles."  A medical 
opinion based on incorrect factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 460-61.

Thus, the Board does not consider either May 2000 VA 
treatment note or December 1999 opinion of Dr. V. to be 
competent medical evidence of a current diagnosed disability.  

Finally, Board notes a service record dated in July 1944, 
which indicates that the Veteran had 50 combat hours.  The 
Board has also considered the provisions of 38 U.S.C.A. 
§ 1154(b).  However, the Veteran in this case has not claimed 
that any injury resulting in sterility or infertility was 
incurred in combat.  Rather, the Veteran has contended that 
his service as a radar worker caused infertility.  Service 
records verify such service as a radar worker.  However, the 
record does not reflect any current disability manifested by 
sterility or infertility.  

As the question in this case is current disability and nexus 
to service, competent medical evidence is required.  As there 
is no such evidence, the claim must be denied.

Cellulitis, Left Arm

The Board finds a preponderance of the evidence to be against 
the Veteran's claim of service connection for left arm 
cellulitis.  Although the record reflects that the Veteran 
had a left arm cellulitis condition for a short time in 
service, it does not reflect any current left arm cellulitis, 
or any other current disability related to the Veteran's in-
service cellulitis.

Service treatment records indicate that the Veteran suffered 
a moderately severe cellulitis of the left arm as the result 
of a reaction to a small pox vaccination in March 1942.  The 
record does not reflect any complaints of or treatment for 
any cellulitis or left arm skin disorder after March 1942.  
On a December 1942 service examination the skin was noted to 
be normal, and on a July 1944 examination and the Veteran's 
September 1945 separation examination, examination of the 
skin was not noted to show any cellulitis or other left arm 
skin disorder.  

The post-service treatment record, including VA and private 
medical treatment records dated from May 2000 to December 
2008, reflects no diagnosis of or treatment for left arm 
cellulitis, nor any residuals thereof.  On a March 2008 VA 
examination, it was noted that the Veteran reported that it 
took five years for his left arm cellulitis to heal.  After 
examining the Veteran, the VA examiner reported that there 
was no evidence of a residual cellulitis or deformity related 
to cellulitis, no evidence of effect on range of motion or 
function of the left upper extremity, and no residual effect 
on the skin or musculoskeletal system.

The Board notes that despite the lack of medical evidence of 
any current left skin cellulitis, the Veteran might be 
competent to determine the presence of a left arm skin 
disability.  See Barr, 21 Vet. App. at 303.  However, in this 
case the Veteran has not contended that he has had left arm 
cellulitis or any related condition at any point during the 
pendency of his claim.

Because the evidence does not show that the Veteran had left 
arm cellulitis at any point during the pendency of his claim, 
he does not have a current left arm cellulitis disability 
that can be service-connected.  See McClain v. Nicholson, 21 
Vet. App. 319, 323 (2007).

The Board again notes the provisions of 38 U.S.C.A. 
§ 1154(b).  However, it is the existence of a current left 
arm cellulitis disability rather than in-service incurrence 
of left arm cellulitis that is at issue.  As the evidence 
does not show a current left arm cellulitis disability that 
can be service-connected, it preponderates against the 
Veteran's claim.

Residuals of Enterocolitis

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for residuals of enterocolitis, as the record does 
not reflect any current disability related to in-service 
enterocolitis.

December 1942 and January 1943 service treatment records 
indicate that the Veteran complained of nausea, diarrhea and 
abdominal cramps, and was diagnosed as having acute 
enterocolitis.  Service treatment records do not indicate 
complaints of or treatment for enterocolitis or any residuals 
of enterocolitis after January 1943.  On his September 1945 
separation examination, no enterocolitis, enterocolitis 
residuals, or other gastrointestinal (GI) problems were 
noted.

The first notation in the post-service medical record of any 
GI problems is a May 2000 VA medical treatment note which 
indicates that the Veteran complained of irritable diarrhea, 
without vomiting, constipation, or nausea, with no pain, 
hematesis, melena, or hematochezia noted.  It was noted that 
the Veteran had had a colonoscopy in 1998 with removal of 
benign polyps.  

On a March 2008 VA examination, the Veteran reported that 
somebody had told him that he might have irritable bowl 
syndrome.  It was noted that on a recent examination the 
Veteran reported intermittent chronic rectal polyps, and that 
a colonoscopy in 1988 reportedly was significant for colon 
polyps.  The VA examiner stated that colon polyps could cause 
bleeding, but were not caused by or related to enterocolitis 
in the military service.  The examiner also stated that there 
had been no documented ongoing GI pain, GI inflammation, or 
bowel dysfunction related to military service, and that there 
was no evidence of residuals related to in-service 
enterocolitis.

There is no medical opinion or other competent medical of 
record linking any current disability to the Veteran's in-
service enterocolitis.  As such, the evidence preponderates 
against the Veteran's claim.

The Board again notes the provisions of 38 U.S.C.A. 
§ 1154(b).  However, again, it is the existence of current 
disability related to in-service enterocolitis, rather than 
in-service incurrence of enterocolitis, that is at issue.  
The evidence does not show a current residual disability 
related to in-service enterocolitis.  Accordingly, the claim 
must be denied.

Dermatitis, Left Hand.

The Board also finds a preponderance of the evidence to be 
against the Veteran's claim of service connection for 
dermatitis of the left hand, as the record does not reflect 
current left hand dermatitis or any other left hand skin 
disability related to the Veteran's service.

Service treatment records reflect treatment for dermatitis of 
the left hand.  They reflect that the Veteran developed a 
round area of whitish scale-like dermatitis on the dorsum of 
his left hand in May 1944, and that by September 1944, the 
Veteran had itching rashes on the backs of both hands.  On 
examination in September 1944, there was noted to be normal 
indexture, except for the dorsum of both hands, where there 
was a whitish, dry, scaly-like area.  The Veteran was 
diagnosed as having neurodermatitis, possible pellagra, and 
fungus infection.  On his September 1945 separation 
examination, there was no indication of dermatitis or any 
other skin disorder of the left hand, and no complaints of 
any skin disease were noted.  

A December 1999 letter from the Veteran's private physician, 
Dr. V., states that the Veteran "develops an intermittent 
dermatitis to the left hand, still, since the military."

A May 2000 VA treatment note indicates a finding of actinic 
keratosis lesion on the forearm.

On a March 2008 VA examination, the Veteran reported that he 
was treated in the military for a skin condition, which came 
and went.  The VA examiner noted that there was no mention of 
an ongoing skin problem in the Veteran's active VA problem 
list, and no current prescriptions for skin medication.  The 
examiner stated that dermatitis and tinea versicolor 
reportedly occurred during military service, but that there 
was no evidence that the Veteran currently had a skin 
condition that would be a continuation of these.

The Board notes that the December 1999 opinion of Dr. V. 
conflicts with the March 2008 VA examiner's opinion.  
However, the Board finds the latter opinion to be more 
probative.  The March 2008 VA examiner reviewed service 
treatment records and the post-service record, examined the 
Veteran prior to providing opinion regarding left hand 
dermatitis, and provided a rationale for such opinion.  There 
is no indication that Dr. V. reviewed service treatment 
records, or any other records prior to giving his opinion, or 
that Dr. V. objectively examined the Veteran and determined 
that he had left hand dermatitis.  Rather, Dr. V.'s opinion 
letter appears to be a recitation of the Veteran's self-
reported lay history; such recitation does not constitute 
competent medical evidence.  LeShore 8 Vet. App. at 406.  As 
there is no indication that Dr. V. reviewed any records or 
objectively observed any left hand dermatitis or other skin 
condition, the Board does not find Dr. V.'s opinion linking 
in-service dermatitis to a current skin disability to be as 
probative as the opinion of the March 2008 VA examiner.

The Board notes that the Veteran might be competent to report 
that he has a current skin condition of the left hand.  The 
Board also notes that an actinic keratosis lesion on the 
forearm was reported to be found in a May 2000 VA treatment 
note.  However, the March 2008 VA examiner considered both 
the Veteran's reported history and the medical record, 
including the May 2000 VA treatment note, in opining that 
there was no evidence that the Veteran currently had a skin 
condition that would be a continuation of his in-service skin 
conditions.

Moreover, the opinion of the March 2008 VA examiner is 
consistent with the evidence of record.  The medical record 
contains no indication of any complaint of or treatment for a 
left hand skin condition until more than 50 years after the 
Veteran's period of service.  The Board recognizes that while 
the lack of contemporaneous medical records may be a fact 
that the Board can consider and weigh against a veteran's lay 
evidence, the lack of such records does not, in and of 
itself, render lay evidence not credible.  Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  However, 
considering the fact that the Veteran repeatedly sought 
treatment for his left hand dermatitis during his period of 
service, the Board finds the lack of treatment records 
regarding left hand dermatitis or any other left hand skin 
condition for such a long period of time to be probative of a 
lack of continuity of symptomatology from the Veteran's 
period of service to the present.

Finally, the Board again notes the provisions of 38 U.S.C.A. 
§ 1154(b).  However, again, it is the existence of a current 
skin disability related to the Veteran's period of service, 
rather than in-service incurrence of left hand dermatitis, 
that is at issue.  The evidence does not show a current skin 
disability related to service.  Accordingly, the claim must 
be denied.


ORDER

Service connection for sterility is denied.

Service connection for cellulitis, left arm, is denied.

Service connection for residuals of enterocolitis is denied.

Service connection for dermatitis, left hand, is denied.


REMAND

The Veteran's service connection claims for headaches and a 
back condition must be remanded for the following reasons.

With respect to the Veteran's claim for headaches, the 
Veteran's representative, in its April 2009 Written Brief 
Presentation, argued that the Veteran's headaches were 
secondary to PTSD.  As noted in the introduction, the claim 
of service connection for PTSD has been referred to the RO.  
As the resolution of the Veteran's service connection claim 
for PTSD might be determinative of the Veteran's service 
connection claim for headaches, these issues are inextricably 
intertwined.  Thus, a decision at this time by the Board with 
respect to the service connection claim for headaches would 
be premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

With respect to the Veteran's service connection claim for a 
back condition, the record reflects a current back disorder.  
Also, July 1944 service treatment records indicate that the 
Veteran had 50 combat hours, and that he underwent a crash 
landing during a plane mission in May 1943.  The Veteran's 
representative has argued that this event resulted in a 
current back disability.  Furthermore, in his December 1999 
letter, the Veteran's private physician, Dr. V., expressed 
the opinion that the Veteran sustained an injury to the lower 
back during his military duty, which resulted in a current 
back disability.

There is no VA opinion of record regarding whether the 
Veteran has a current back disorder that is etiologically 
related to his period of service.  Thus, the issue of service 
connection for a back condition must be remanded for a VA 
examination and etiology opinion.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon, 20 Vet. App. at 79.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the appellant's claimed 
disabilities.

2.	The Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine if 
he has a back disorder related to his 
period of service.  The claims folder 
must be provided to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  Based on examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion with respect to the Veteran's 
claimed back disorder as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to an in-service 
back injury, or to the Veteran's period 
of service in any way.  The rationale 
for each opinion expressed must also be 
provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


